     Case: 1:19-cv-05078 Document #: 12 Filed: 01/07/20 Page 1 of 3 PageID #:36




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

DENZIL LAWRENCE,                                       )
                                                       )
                 Plaintiff,                            )
                                                       )       Case No.: 1:19-cv-05078
         v.                                            )
                                                       )       Hon. Judge Mary M. Rowland
JAMES P. CORCORAN,                                     )
                                                       )
                 Defendants.                           )

                                    INITIAL STATUS REPORT

         NOW COME Plaintiff and the Defendant, by and through their attorneys, Kretchmar &

Cecala, PC, and the Illinois Attorney General’s Office, respectively, and for their initial status

report, state as follows:

    I.        Nature of the Case

              A. Attorney for Defendant:
                 Office of the Illinois Attorney General
                 Hal Dworkin, Assistant Attorney General
                 General Law Bureau
                 100 W Randolph St, 13th Floor
                 Chicago, IL 60601
                 (312) 814-5159

                 Attorney for Plaintiff:
                 Kretchmar & Cecala, PC
                 S. Randolph Kretchmar
                 1170 Michigan Ave
                 Wilmette, IL 60091
                 (847) 370-5410

              B. Plaintiff’s claims are brought under 42 U.S.C. § 1983, and Plaintiff has invoked the
                 jurisdiction of the court pursuant to 28 U.S.C. §§ 1331, 1343, and 2201.

              C. Plaintiff’s Complaint contains a single count brought under 42 U.S.C. § 1983.
                 Plaintiff alleges false imprisonment and denial of due process in violation of the
                 Fourth and Fourteenth Amendments. There are no counterclaims or third-party
                 claims.
 Case: 1:19-cv-05078 Document #: 12 Filed: 01/07/20 Page 2 of 3 PageID #:36




       D. Plaintiff seeks compensatory, consequential and punitive damages, economic
          losses, attorneys’ fees, pre- and post-judgment interest, and equitable and injunctive
          relief.

       E. Anticipated legal and factual issues include:

                  Whether the Defendant committed the acts alleged in the Complaint to
                   instigate and coerce the filing of a false involuntary commitment petition
                   against the Plaintiff, and whether the allegations in Part IV, especially
                   Paragraphs 17-22 of the Complaint, are true;
                  Whether the acts alleged in the Complaint subject Defendant to liability
                   under Section 1983 for violation of the Fourth or Fourteenth Amendments.
                  Whether Defendant had any legal right to keep Plaintiff involuntarily
                   committed at Elgin Mental Health Center while the Petition for Involuntary
                   Commitment was pending; and
                  Whether the Defendant is entitled to any immunity.

       F. Defendant James P. Corcoran returned a waiver of service of summons, mailed to
          him on November 23, 2019, on January 2, 2020.

II.    Discovery and Case Plan

       A. Parties will need to conduct written discovery in the form of interrogatories,
          document and electronic information production requests, and requests for
          admission of facts.
       B. Written discovery requests should commence by February 15, 2020; fact discovery
          should complete by April 15, 2020.
       C. Expert discovery should complete by June 15, 2020.
       D. No motions are currently pending. Defendant is currently analyzing whether any
          appropriate motion may be filed as a responsive pleading to the Complaint.
       E. All parties agree to electronic service.
       F. Parties have reviewed the Standing Order Regarding Mandatory Initial Discovery
          Pilot Project. All counsel will come to the initial status conference on January 14,
          2019, having reviewed the Standing Order and Checklist.

III.   Trial

       A. Plaintiff has demanded a jury trial.
       B. Parties anticipate being ready for trial by September 31, 2020.
       C. Trial is estimated to require 5-7 days.

IV.    Consent and Settlement Discussions

       A. The parties do not jointly consent to proceed before a Magistrate Judge.
       B. No settlement discussions have occurred to date.

                                             2
Case: 1:19-cv-05078 Document #: 12 Filed: 01/07/20 Page 3 of 3 PageID #:36




     C. Plaintiff requests a settlement conference as soon as possible. Defendant does not
        request a settlement conference at this time.



                                             Respectfully Submitted,

                                             s/_Hal B. Dworkin___________________
                                             Hal Dworkin
                                             Illinois Attorney General’s Office
                                             100 W. Randolph St., 13th Floor
                                             Chicago, IL 60601
                                             hdworkin@atg.state.il.us
                                             Attorney for Defendant

                                             s/__S. Randolph Kretchmar___________
                                             S. Randolph Kretchmar
                                             Law Offices of Kretchmar & Cecala, P.C.
                                             1170 Michigan Ave
                                             Wilmette, IL 60091
                                             srandolphk@gmail.com
                                             Attorney for the Plaintiff




                                         3
